Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-02277-WJM-NRN

   MELODIE BUSHMAN,
   on behalf of herself and all others similarly situated,

   Plaintiffs,

           v.

   NATIONWIDE AGRIBUSINESS INSURANCE COMPANY,
   an Iowa Corporation, and DOES 1-10, inclusive,

   Defendants.


           JOINT MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
               SETTLEMENT AND APPOINTMENT OF CLASS COUNSEL


           Plaintiff, Melodie Bushman (“Plaintiff”) and defendant Nationwide Agribusiness

   Insurance Company (“Nationwide”) (collectively, the “Parties”) hereby jointly move for

   preliminary approval of the Stipulation of Class Action Settlement (“Settlement Agreement”)

   between Plaintiff and Nationwide, and for appointment of Kirtland & Packard LLP (“K&P”) and

   Huff & Leslie LLP (“H&L”) as Class Counsel.

                   CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

           Pursuant to D.C.COLO.L CivR 7.1, undersigned counsel certify they conferred with each

   other prior to filing this motion and bring the motion jointly.

                                            JOINT MOTION

   I.      BACKGROUND OF THE LITIGATION AND SETTLEMENT

           Plaintiff and Nationwide move for preliminary approval of their Settlement Agreement
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 2 of 16




   under FRCP (“Rule”) 23(c)(2) and (e). The Parties resolved this lawsuit after dispositive motion

   practice, significant discovery, arm’s length negotiation, and exchanges of relevant information.

          Plaintiff brought the lawsuit pursuant to Rule 23 on behalf of herself and all others

   similarly situated, seeking to represent all of Nationwide’s Colorado insureds who suffered total

   vehicle losses and to whom Plaintiff alleged Nationwide did not pay ownership tax and title and

   registration fees pursuant to Colorado Revised Statutes (“C.R.S.”) § 10-4-639(1). (See Third

   Amended Complaint (“TAC”), Doc. No. 72) Essentially, Plaintiff alleges Nationwide uniformly

   underpaid fees owed its insureds under C.R.S. § 10-4-639(1). Like all Class Members she seeks

   to represent, Plaintiff was insured by Nationwide and suffered an event resulting in a total loss

   determination by Nationwide after her insurance claim was made. (See id.) In her TAC,

   Plaintiff alleges Nationwide’s conduct violated C.R.S. § 10-3-1115, et seq., as an unreasonable

   delay of benefits owed, and constituted bad faith breach of an insurance contract under Colorado

   law, breach of contract, and breach of the duty of good faith and fair dealing. (See id.)

          Procedural History of the Settlement Negotiations

          During the course of the Action, the Parties engaged in extensive dispositive motion

   practice, written discovery, and exchanged document productions. In or about December 2018,

   Plaintiff and Nationwide agreed to participate in an in-person settlement conference regarding

   the issues in the lawsuit. The Parties thereafter continued to engage in settlement discussions,

   which included numerous telephonic calls and an in-person settlement conference in Los

   Angeles on January 15, 2019. At the settlement conference, the Parties agreed to preliminary

   settlement terms. After months further negotiating final, detailed settlement terms, the Parties

   fully executed the Settlement Agreement on June 11, 2019. (See Stipulation of Class Action


                                                    2
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 3 of 16




   Settlement and exhibits, attached as Ex. A to Declaration of Joshua A. Fields (“Fields Decl.”)).

          Summary of the Proposed Settlement 1

          The Parties’ Settlement Agreement proposed certification of a settlement Class in the

   lawsuit pursuant to Rule 23(b)(3) of: “all Persons in Colorado who had a Covered Loss.” (Fields

   Decl., Ex. A, p. 3, ¶ 5) A Covered Loss is defined as: “a first party physical damage insurance

   claim, with a date of loss during the Class Period, that resulted in an indemnity payment for the

   total loss of the insurance vehicle, on a private passenger automobile insurance policy issued by”

   Nationwide or one of its related entities. (Id., at pp. 3-4, ¶ 11) The proposed Settlement

   Agreement provides potential Class Members substantial benefit in relation to the allegedly

   underpaid fees: Nationwide has agreed to pay $40.00 each to any of the potential 6,634 Class

   Members who submit a timely and valid Claim Form. (Id., at p. 8, ¶¶ 31-32)

          In addition, subject to Court approval, based on Plaintiff’s counsel’s lodestar at the time

   of the settlement conference, Nationwide has agreed to pay Plaintiff’s counsel up to $121,000 in

   attorney’s fees and costs2, and up to $2,000 to the Class Representative as a service award for

   prosecuting the lawsuit on behalf of the Class. (Fields Decl., Ex. A, at p. 9, ¶ 34, p. 11, ¶ 43)

   Any funds remaining in the account established by the Administrator for payment of Settlement

   Checks due to uncashed Settlement Checks shall be distributed to the Parties’ designated cy pres

   recipient Legal Aid of Colorado, or as otherwise ordered by the Court. (Id., at pp. 8-9, ¶ 34)



          1
              All terms are defined in the Settlement Agreement. (Fields Decl., Ex. A)
          2
           C.R.S. § 10-3-1116(a), which provides for statutory damages to a plaintiff for a C.R.S. §
   10-3-1115 claim, includes an express provision for the recovery of attorney’s fees to the plaintiff.



                                                     3
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 4 of 16




          Notice

          Notice to Class Members in the form of the Class Notice (Ex. B, Settlement Agreement),

   along with a copy of the Claim Form (Ex. A, Settlement Agreement), will be sent via first-class

   mail not later than sixty (60) days before the Final Approval Hearing. (Id., at pp. 14-16, ¶¶ 47-

   51) In addition, the Class Notice and Claim Form will be available upon request from the

   Administrator, who will set up a toll-free number to accept phone calls, and also on a settlement

   website (listed in the Class Notice) set up and maintained by the Administrator that will contain

   information on the Settlement Agreement, relevant pleadings, the Opt-Out Form (Ex. D,

   Settlement Agreement), and how to obtain a copy of the Settlement Agreement and exhibits

   thereto. (Id., at p.16, ¶ 51) Claim Forms will also be able to be downloaded from the website

   and may be submitted by mail or online.

          The notice provides direct individual notice to all Class members and is reasonable,

   appropriate, satisfies due process, and is the best notice practicable per Rules 23(c)(2)(B) and

   23(e)(1). The manner of providing for opt-outs in Section VIII of the Settlement Agreement is

   reasonable, appropriate and satisfies Rule 23(c)(2)(B). The Class Notice will instruct members

   of the Class wishing to exclude themselves from the Settlement to mail to the Administrator, not

   later than twenty (20) days prior to the Final Approval Hearing, a valid Opt-Out Form (Ex. D,

   Settlement Agreement), which will be available on the settlement website. A member of the

   Class who submits a timely and valid Opt-Out Form will not be bound by the Settlement.

          Actions Requested of the Court

          By this motion, the Parties request the Court enter a “Notice Order” granting preliminary

   approval. (See Order Preliminarily Approving Class Settlement, Ex. E, Settlement Agreement)


                                                    4
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 5 of 16




   That Order authorizes the tasks necessary to allow the proposed settlement process to commence.

   Those tasks include: (a) conditionally certifying the Class for settlement purposes only; (b)

   appointing the Administrator; (c) providing notice of the Settlement to affected persons per the

   Settlement Agreement’s terms; (d) establishing procedures for objections to and exclusions from

   the proposed settlement; (e) setting a date for the final approval hearing; and (f) appointing Class

   Counsel per Rule 23(g) and the Class Representative.

          II.    THE COURT SHOULD PRELIMINARILY CERTIFY THE PROPOSED
                 CLASS FOR SETTLEMENT PURPOSES
          The Parties propose the Court provisionally certify this action as a class action under

   Rule 23 for settlement purposes. The Court must determine that Rule 23’s requirements are met,

   and that Plaintiff may be properly appointed Class Representative. See Manual for Complex

   Litigation (Fourth) § 21.632 [“The judge should make a preliminary determination that the

   proposed class satisfies the criteria set out in Rule 23(a) and at least one of the subsections of

   Rule 23(b).”] 4 William B. Rubenstein, Alba Conte & Herbert B. Newberg, NEWBERG ON

   CLASS ACTIONS § 11.25 (4th ed. 2010). Provisional certification is an appropriate device

   where an agreement to settle occurs before a class is certified for litigation. See Amchem

   Products, Inc. v. Windsor, 521 U.S. 591 (1997); Pliego v. Los Arcos Mexican Restaurants, Inc.,

   313 F.R.D. 117, 125 (D.Colo.2016) (“any request for preliminary approval of a class settlement

   should include a section on why certification would be appropriate under the rule.”) Although

   Nationwide would, if contesting class certification on the merits, argue otherwise, the Parties

   have agreed for settlement purposes the Class may be certified under Rule 23(b)(3). Further, the

   Settlement Agreement and proposed notice allow Class Members to exclude themselves from the

   Class as Rules 23(c)(2)(B)(v) and 23(e)(4) require.


                                                     5
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 6 of 16




           A.      The Numerosity Requirement is Met

           Rule 23(a)(1) allows a class action to be maintained if “joinder of all members is

   impracticable” owing primarily to the large number of people in the proposed class. Fed. R. Civ.

   P. 23(a)(1); see also Pliego, 313 F.R.D. at 125-126. Although there is no minimum threshold

   that must be exceeded, the numerosity requirement is met when the class comprises 40 or more

   members, and 13 members have been found sufficient. See Decoteau v. Raemsich, 304 F.R.D.

   683, 687 (D. Col. 2014) citing Wilcox Dev. Co. v. First Interstate Bank, 97 F.R.D. 440, 443 (D.

   Ore. 1983); Dale Elec., Inc. v. R.C.L. Elecs., Inc., 53 F.R.D. 531, 534-36 (D. N.H. 1971). Here,

   the proposed settlement Class includes 6,634 insureds. (Patrick Burnett Declaration, at p.2, ¶ 5)

   Size renders joinder impracticable, satisfying numerosity. See Pliego, 313 F.R.D. at 125-126.

           B.      The Commonality Requirement is Met

           Rule 23(a)(2) allows a class action to be maintained if “there are questions of law or fact

   common to the class.” “Commonality requires the plaintiff to demonstrate that the class

   members ‘have suffered the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. 2541,

   2551 (2011). In other words, the class members’ claims: “must depend on a common contention

   … [which] must be of such a nature that it is capable of classwide resolution – which means that

   a determination of its truth or falsity will resolve an issue that is central to the validity of each

   one of the claims in one stroke.” Id. “A finding of commonality requires only a single question

   of law or fact common to the entire class”. Pliego, 313 F.R.D. at 126, quoting DG v. Devaughn,

   594 F.3d 1188, 1194-1195 (10th Cir. 2010). Here, Class membership means each Class Member

   brought a claim, with a loss date during the Class Period, that resulted in a payment for the

   insured vehicle’s total loss, on a Colorado private passenger automobile insurance policy issued


                                                      6
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 7 of 16




   by Nationwide or a related entity. (Fields Decl., Ex. A, pp. 3-4, ¶¶ 5-11) Plaintiff contends

   Nationwide underpaid such claims because it failed to include the total amount of ownership

   taxes and title and registration fees associated with the total loss pursuant to C.R.S. § 10-4-

   639(1). (Doc. No. 72) Each Class Member was subjected to the challenged conduct, so Plaintiff

   believes answers to common questions, i.e. whether Nationwide violated C.R.S. § 10-4-639(1),

   and whether Plaintiff and Class Members are entitled to relief, would resolve the claims.

   Plaintiff contends Class Members’ claims “challenge the application of a commonly-applied

   policy,” and commonality exists. Pliego, 313 F.R.D. at 126.

          C.      The Typicality Requirement is Met

          Rule 23(a)(3) requires “the claims or defenses of the representative parties [to be] typical

   of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “‘A plaintiff’s claim is typical

   of class claims if it challenges the same conduct that would be challenged by the class.’” Pliego,

   313 F.R.D. at 126, quoting Bass v. PJCOMN Acquisition Corp, Civ. No. 09-cv-01614-REB-

   MEH, 2011 WL 2149602 (D.Colo. June 1, 2011) at *3. “‘[D]iffering fact situations of class

   members do not defeat typicality under Rule 23(a)(3) so long as the claims of the class

   representative and class members are based on the same legal or remedial theory.’” Pliego, 313

   F.R.D. at 126, quoting Adamson v. Bowen, 855 F.2d 668, 676 (10th Cir. 1988).

          Plaintiff just like Class Members brought an insurance claim to Nationwide with a loss

   date during the Class Period, and received payment for the total loss of the insured vehicle from

   Nationwide, and challenges its conduct with respect to alleged underpayment of fees pursuant to

   C.R.S. § 10-4-639(1) in response to such claims. Plaintiff shares an interest in redressing claims

   with the Class, her claims are typical, and Rule 23(a)(3) is met.


                                                     7
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 8 of 16




          D.      Plaintiff and Class Counsel are Adequate Representatives

          Finally, Rule 23(a)(4) and Rule 23(g) together require the named plaintiff and proposed

   Class Counsel to be able to “fairly and adequately” protect and represent the interests of the

   Class, respectively. “Resolution of two questions determines legal adequacy: (1) does the named

   plaintiff and her counsel have any conflicts of interest with other class members, and (2) will the

   named plaintiff and her counsel prosecute the action vigorously on behalf of the class.” Pliego,

   313 F.R.D. at 126-127, quoting Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188

   (10th Cir. 2002) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). Here,

   no conflict of interest exists between the Class Representative, Class Counsel, and any members

   of the proposed settlement Class. Further, the Class Representative and Class Counsel already

   vigorously prosecuted the lawsuit on behalf of the Class, including filing and serving the lawsuit,

   serving initial disclosures, opposing motions to dismiss, propounding written discovery,

   analyzing materials Nationwide provided, engaging in settlement discussions, and moving the

   lawsuit forward to resolution. (Fields Decl., ¶¶ 3-4) “Once the plaintiff has made a prima facie

   showing of adequate representation…. [a]bsent evidence to the contrary, a presumption of

   adequate representation is invoked.” Schwartz v. Celestial Seasonings, Inc., 178 F.R.D. 545, 552

   (D.Colo.1998). Nevertheless, it is “clear from the settlement itself that Plaintiff has prosecuted

   the action vigorously on behalf of the class through counsel”. Pliego, 313 F.R.D. at 127. K&P

   and H&L’s resumes are submitted in support of appointment under Rule 23(g). (Id., at Exs. B, C)

          E.      The Proposed Class Meets Rule 23(b)(3)

          Rule 23(b)(3) provides a class action may be maintained where questions of law and fact

   common to members of the class predominate over any questions affecting only individuals, and


                                                    8
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 9 of 16




   the class action mechanism is superior to other available methods for the fair and efficient

   adjudication of the controversy. Fed. R. Civ. P. 23(b)(3); see also Maez v. Springs Automotive

   Group, LLC, 268 F.R.D. 391, 397 (D.Colo.2010). Settlement is proposed, so the Court need not

   consider trial manageability for settlement class certification purposes. See Amchem Prods., 521

   U.S. at 620. (Citation omitted)

          The predominance inquiry focuses on liability, the relationship between common and

   individual issues, and “whether proposed classes are sufficiently cohesive to warrant

   adjudication by representation.” Id., at 594; Maez, 268 F.R.D. at 397. Common issues

   predominate if resolution of some of the legal or factual questions that qualify each class

   member’s case as a genuine controversy can be achieved through generalized proof, and if those

   are more substantial than those requiring individualized proof. See Pliego, 313 F.R.D. at 127,

   citing United Food and Commercial Workers Union v. Chesapeake Energy Corp., 281 F.R.D.

   641, 655 (W.D.Okla.2012). Here, Plaintiff’s claims arise out of the same alleged uniform course

   of conduct that affected all Class Members uniformly. For settlement purposes, where

   manageability of trying the case need not be considered, predominance is satisfied.

          In addition, a class action is superior to any other method available to fairly, adequately,

   and efficiently resolve the proposed Class Members’ claims. “[A]bsent class members to date

   have shown no interest in controlling the litigation” – no other similar actions exist against

   Nationwide – and the lawsuit involves relatively small fee claims related to total vehicle losses

   under C.R.S. § 10-4-639(1), which both support superiority. Pliego, 313 F.R.D. at 127. Without

   a class action, most insureds would find litigation costs prohibitive; if they did sue in large

   numbers, multiple individual actions would inefficiently use the Court’s and parties’ resources.


                                                     9
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 10 of 16




           III.   THE COURT SHOULD PRELIMINARILY APPROVE THE
                  SETTLEMENT AGREEMENT UNDER RULE 23(e)(2)
           Preliminary approval requires the Court to evaluate whether the proposed settlement: (1)

    was negotiated at arm’s length; and (2) is within the range of possible litigation outcomes such

    that “probable cause” exists to disseminate notice and begin the formal fairness process. See

    Manual for Complex Litigation (Fourth) § 21.632-33. The Tenth Circuit identifies a number of

    factors analyzed to determine this standard: (1) whether the proposed settlement was fairly and

    honestly negotiated; (2) the judgment of the parties that the settlement is fair and reasonable; (3)

    whether serious questions of law and fact exist, placing the ultimate outcome of the litigation in

    doubt; and (4) whether the value of an immediate recovery outweighs the mere possibility of

    future relief after protracted expense of litigation. See Rhodes v. Olson Associates, P.C., 308

    F.R.D. 664, 667 (D. Colo. 2015), citing Rutter, 314 F.3d at 1188. Each factor supports finding

    the settlement here is fundamentally fair, adequate and reasonable.

           Here, several indications the settlement negotiations were fair, honest, and conducted at

    arm’s length exist. See Rhodes, 308 F.R.D. at 667. There is no indication of collusion. Instead,

    the Parties vigorously advocated their respective positions throughout the lawsuit, which has

    “involved fact discovery and motions practice, including well-briefed dispositive motions.” See

    Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D.Colo.2006). Furthermore, “Class Counsel are

    experienced in consumer class actions, and weight is given to their favorable judgment as to the

    merits, fairness, and reasonableness of the settlement.” Id., citing Marcus v. Kan. Dep’t of

    Revenue, 209 F.Supp.2d 1179, 1183 (D.Kan.2002). The Fields Declaration shows Class Counsel

    believe the Settlement Agreement is fair, adequate and reasonable. (See Fields Decl., at ¶¶ 4-7)

           “[I]t is not the role of the Court at this stage of the litigation to evaluate the merits …


                                                     10
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 11 of 16




    [however] it is clear that the parties could reasonably conclude that there are serious questions of

    law and fact that exist that could significantly impact this case if it were further litigated.”

    Rhodes, 308 F.R.D. at 667. Nationwide has raised, and would continue to raise, challenges to

    the claims’ legal and factual bases, and also challenges to class certification. Nationwide has

    contended, among other things, that Plaintiff cannot show entitlement to additional fees under

    C.R.S. § 10-4-639(1) beyond what she was paid, particularly as to ownership taxes Plaintiff

    sought; Plaintiff cannot show unreasonable conduct or knowing and reckless disregard for the

    validity of Plaintiff’s insurance claim for her bad faith claims; and that the TAC’s class claims

    should be stricken. (See, e.g. Doc. No. 75) Nationwide has indicated it would contend at the

    class certification stage that factual differences among Class Members, such as the amount of

    fees each Class Member incurred, the types of fees incurred and whether the fees were voluntary

    or credits were received, and the length of use of the prior yearly registration, for example, create

    individualized issues which defeat class certification. Nationwide would also contend Plaintiff’s

    bad faith claims are ill suited for class treatment, as they require highly individualized inquiries

    into the reasonableness of the insurer’s conduct based on the circumstances of each loss and the

    interactions between the parties. Plaintiff continues to believe in her claims; however, Plaintiff

    acknowledges risks associated with class certification and also risks of losing on the merits. The

    most significant risks include that the Court may reject Plaintiff’s claim as to recovery of

    ownership taxes under C.R.S. § 10-4-639(1) entirely, the fact finder may conclude Nationwide’s

    conduct was not unreasonable or in bad faith, and individualized issues will be held to defeat

    both commonality and predominance. While the Parties differ as to Plaintiff’s likelihood of

    ultimately prevailing after judgment and appeal, it is apparent both the proposed Class and


                                                      11
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 12 of 16




    Nationwide have risk litigating the lawsuit, and the outcome of the litigation is in doubt. See

    Lucas, 234 F.R.D. at 693-694; Rhodes, 308 F.R.D. at 667.

           By contrast, the proposed settlement immediately provides a certain valuable benefit to

    proposed Class Members. During the settlement process, based on the range of potentially

    recoverable fees, Plaintiff’s counsel evaluated potential damages in the range of approximately

    $80.00 to $150.00, excluding statutory attorney’s fees provided for by C.R.S. § 10-3-1116(a),

    and concluded an average of $40.00 per Class Member was fair and reasonable given all the

    risks of litigation, which include without limitation that it may be held only “base” registration

    fees are recoverable under C.R.S. § 10-4-639(1), that many Class Members may not have

    documents to support their damages, and Nationwide’s contention that some Class Members

    may have already received the full amount under C.R.S. § 10-4-639(1). 3 (Fields Decl., at ¶ 5)

           The $40.00 payment all Class Members will receive for fees associated with total vehicle

    losses during the Class Period is discounted for the risk of litigation but nonetheless a guaranteed

    payment for financial costs incurred but allegedly not compensated for as a result of the

    challenged practice.4 If the case is not settled, it would necessitate continuing to prosecute the



           3
            During the settlement negotiations, the precise number of Class Members was unknown
    when the Parties agreed to the $40.00 per Class Member payment amount, and the number of
    potentially participating Class Members was uncapped, i.e. the Class size could have been ten
    times the 6,654 number, and the settlement still would have been consummated.
           4
             By way of example, as Plaintiff’s TAC alleged, she incurred $9.40 in title fees, $123.88
    in yearly registration fees, and $99.52 in ownership taxes upon registering her vehicle prior to
    the accident that resulted in a total loss, and Nationwide paid her $9.50 in “Tag/Title” Fees only.
    (Doc. No. 72 at p. 3, ¶ 10) During discovery, Plaintiff confirmed these figures and that she used
    the vehicle for 34% of the yearly registration period prior to the accident. (Fields Decl., ¶ 4)



                                                     12
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 13 of 16




    litigation through trial and, even if successful, through a potential appeal. Even if Plaintiff

    eventually succeeds the certainty still exists that if the case proceeds in litigation, potential

    benefits to the proposed class would be delayed for many years.

            The Settlement Agreement also provides for the recovery of attorney’s fees for Class

    Counsel, which would have been available as a separate statutory damage even if this case was

    prosecuted individually, and not as a class action. See C.R.S. § 10-3-1116(a). The Parties

    agreed Nationwide would not oppose a request for attorney’s fees and costs of up to $121,000,

    which is based on Plaintiff’s counsel’s lodestar and expenses at the time of the settlement

    conference in January 2019. (Fields Decl., at ¶ 5)

            The Settlement Agreement, like all settlements, strikes a balance between the maximum

    possible recovery Class Members might obtain by pursuing litigation to the very end, and the

    risk of failing to obtain any recovery should Nationwide prevail. In determining whether this

    Settlement Agreement is sufficiently fair, adequate and reasonable to justify dissemination of

    Class Notice and setting the Final Approval Hearing, the Court reviews whether “the prospect of

    a trial necessarily involves a risk that the named Plaintiff and class members would obtain a

    lesser recovery in damages,” i.e. Nationwide’s defenses would result in a finding Plaintiff and

    Class Members were not underpaid by Nationwide under C.R.S. § 10-4-639(1) or by less than

    they contend. Rhodes, 308 F.R.D. at 667. The answer to that inquiry is “yes,” as such risk

    exists. “In contrast … the settlement guarantees all Class Members an equal cash payment …

    [I]t also seems very likely that the value of an immediate recovery outweighs the mere

    possibility of future relief after protracted and expensive litigation; a trial, post-trial motions, and

    an appeal could reduce the net value of any recovery.” Id.


                                                      13
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 14 of 16




           IV.     THE PROPOSED NOTICE SHOULD BE APPROVED

           Rule 23(e)(1) provides “[t]he court must direct notice in a reasonable manner to all class

    members who would be bound by the proposal.” The Manual for Complex Litigation

    recommends “[o]nce the judge is satisfied as to the certifiability of the class and the results of

    initial inquiry into the fairness, reasonableness, and adequacy of the settlement, notice of a

    formal Rule 23(e) fairness hearing is given to the class members. For economy, the notice under

    Rules 23(c)(2) and the Rule 23(e) notice are sometimes combined.” Manual for Complex

    Litigation (Fourth) § 21.633. Combined notice helps avoid confusion that separate certification

    and settlement notifications may produce. Further, “‘[t]he hallmark of the notice inquiry … is

    reasonableness.’” Lucas, 234 F.R.D. at 696, quoting Sollenbarger v. Mountain States Telephone

    and Telegraph Co., 121 F.R.D. 417, 436 (D.N.M. 1988).

           Here, the Parties propose to disseminate Class Notice via first-class mail and on a

    settlement website. The manner provided for giving such Notice in Section VI of the Settlement

    Agreement ensures “all [class] members who can be identified through reasonable effort will be

    notified,” and is “the best notice that is practicable under the circumstances.” Fed. R. Civ. P.

    23(c)(2)(B). It is also inherently “reasonable”. Fed. R. Civ. P. 23(e)(1). Section VI of the

    Settlement Agreement in paragraph 47(c) provides Nationwide will provide to the Administrator

    a list of Class Members by name, current or last known address, among other information, and

    paragraph 47(d) then provides the Class Notice will be mailed to Class Members (Ex. A to Fields

    Decl., at pp. 14-16), and it will also be available on the settlement website. Paragraph 49 then

    provides additional safeguards to maximize notice receipt by Class Members. The notice plan is

    designed to ensure the maximum number of Class Members practicable receive notice under the


                                                     14
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 15 of 16




    circumstances. See Fed. R. Civ. P. 23(c)(2)(B). Further, the Class Notice contains the requisite

    information for proper notice of a class action settlement. See Fed. R. Civ. P. 23(c)(2)(B)(i)-(vii).

           V.      THE COURT SHOULD ADOPT THE PARTIES’ PROPOSED SCHEDULE

          As soon as practicable after Preliminary Approval, but in any event not later than thirty
           (30) days after entry of the Preliminary Approval Order, Nationwide shall provide to the
           Administrator, if reasonably available: the name, current or last known address, date of
           loss, policy number, and claim number of each person who is a Class Member;

          The Administrator shall cause the Class Notice and Claim Form to be mailed by first-
           class mail to the current or last known address for each Class Member, not later than
           sixty (60) days before the Final Approval Hearing;

          The deadline for opening briefs and materials in support of a service award to the
           Representative Plaintiff and payment to Class Counsel for its attorneys’ fees and costs be
           set not later than forty-five (45) days prior to the Final Approval Hearing;

          The deadline for opening briefs and materials in support of final approval order and
           judgment be set not later than twenty eight (28) days prior to the Final Approval Hearing;

          The deadline for Class Members to opt-out of the Settlement be set for not later than
           twenty (20) days prior to the Final Approval Hearing;

          The deadline for Class Members to object to the Settlement be set for not later than
           twenty (20) days prior to the Final Approval Hearing;

          The Final Approval Hearing be set for a date not sooner than one hundred twenty (120)
           days after entry of the Preliminary Approval Order;

          The deadline for any Class Member to submit a Claim Form be set thirty (30) days after
           the Final Approval Hearing;

          The deadline for the Administrator to send a notice of deficiency to any Class Member
           whose Claim Form is deficient in any manner be set not later than thirty (30) days after
           the deadline for any Class Member to submit a Claim Form;

          The deadline for any Class Member who receives a notice of deficiency be set thirty (30)
           days from the mailing date of the notice of deficiency to send a postmarked response
           regarding the deficiency.



                                                     15
Case 1:17-cv-02277-WJM-NRN Document 109 Filed 06/14/19 USDC Colorado Page 16 of 16




    Respectfully submitted this 14th day of June, 2019.

    /s/ Joshua A. Fields                             /s/ Mark A. Hanover (with permission)
    Behram V. Parekh                                 Mark L. Hanover
    Joshua A. Fields                                 Kristine M. Schanbacher
    KIRTLAND & PACKARD LLP                           DENTONS US LLP
    1638 South Pacific Coast Highway                 233 South Wacker Drive
    Redondo Beach, CA 90277                          Suite 5900
    Telephone: (310) 536-1000                        Chicago, IL 60606
    bvp@kirtlandpackard.com                          Telephone: (312) 876-8178
    jf@kirtlandpackard.com                           mark.hanover@dentons.com
                                                     kristine.schanbacher@dentons.com
    And
                                                     Attorneys for Defendant Nationwide
    Brett N. Huff                                    Agribusiness Insurance Company
    HUFF & LESLIE, LLP
    2480 Gray Street
    Edgewater, CO 80214
    Telephone: (303) 232-3622
    bhuff@huffandleslie.com

    Attorneys for Plaintiff, Melodie Bushman




                                                   16
